Caton, J. This action was brought by White, an innkeeper in Vandalia, against the railroad company, for obstructing a road leading to his house, whereby guests and customers were diverted from his house, and his profits diminished. We do not now decide whether this form of action, or any action by an individual, can be maintained for a grievance of the character here complained of Admitting that the action can be maintained, we are clearly of opinion that the court erred in sustaining an objection to the following question, put to the witness, Wedenow : “ Did not White’s house contain as many persons as he could accommodate, after the obstruction complained of?” This question was proper, with reference to the inquiry of damages. Admitting, as was assumed by the plaintiff below, that travelers were diverted from his house by reason of the obstruction, and that that kind of custom is more profitable than resident boarders, still, it is manifest that, if his house was kept full, even of a less profitable class of cus- ■ tomers, he did not in fact sustain so much damage as he would have done had his house been left empty, or partially empty. The proposed evidence should have been admitted to the jury, in connection with the other evidence, on the question of* damages, that the whole might have been considered together, and such consideration given to it as the jury thought it entitled to. The record also shows that the com-t refused to allow the following question to be put to the witness, Wolcott: “Was not the work across this street proceeded with as expeditiously and as carefully, up to the time of the commencement of this suit, as the railroad company could do it?” This question should have been allowed to he answered, and we are inclined to think that this question was inadvertently overruled, or that there is some mistake in the record, for the hill of exceptions shows that, in several instructions, the court told the jury that the defendant was not liable, if the work was prosecuted as expeditiously and as carefully as it could,'under all the circumstances, be reasonably done. Under such a rule of law, the question was a-proper one. The coiu’t properly rejected the following question, put to the same witness: “Was the work across said street proceeded with as diligently as such work is usually done ?” That was not a proper inquiry in this case. The diligence exercised in the prosecution of such work, by this or any other railroad company, could not establish the standard of duty in such a case. It was the duty of the company to do the work as expeditiously and carefully as it could reasonably be done, under the circumstances, subjecting the public to no unnecessary inconvenience, by the obstruction to the highway, during the necessary prosecution of the work, whether or not this was the usual habit of this or other companies. The judgment must be reversed and the cause remanded. Judgment reversed.